En apelación proce-dente de una corte municipal', la de distrito de Ponce impuso al apelante un año y seis meses de cárcel por el delito de fiurto de uso. En el presente recurso no existe transcripción de evi-dencia ni exposición del caso, y el apelante fia presentado un escrito en que pide benevolencia y manifiesta que no fia podido presentar la transcripción por ser insolvente. El Tribunal Supremo, no pudiendo entrar en el examen de he-chos que no se presentan en forma legal, y ajustándose Ja sentencia apelada a la ley procesal y a la penal, la confirmó.